            Case 2:21-cv-00050-SPL Document 34 Filed 02/02/21 Page 1 of 20




 1 Michael V. Nixon, pro hac vice
   (OR Bar # 893240)
 2 101 SW Madison Street # 9325
   Portland, OR 97207
 3 Telephone: 503.522.4257
   Email: michaelvnixon@yahoo.com
 4
   Clifford Levenson (AZ Bar # 358287)
 5 5119 North 19th Avenue
   Suite K
 6 Phoenix, AZ 85015
   Telephone: 602.258.8989
 7 Fax: 602.544.1900
   Email: cliff449@hotmail.com
 8
   Attorneys for Plaintiff
 9
                        IN THE UNITED STATES DISTRICT COURT
10
                            FOR THE DISTRICT OF ARIZONA
11                                  Phoenix Division

12 Apache Stronghold,                                 )     No. 2:21-cv-00050-PHX-SPL
        a 501(c)(3) nonprofit organization,           )
13                                                    )     CORRECTED AMENDED
                      Plaintiff,                      )     REPLY MEMORANDUM
14      v.                                            )     IN SUPPORT OF MOTION
                                                      )     FOR PRELIMINARY
15 United  States of America, et al.                  )     INJUNCTION
                                                      )     (Oral Argument Requested)
16                      Defendants.                   )
   _______________________________________)
17
                                          INTRODUCTION
18
          The Western Apache members of Plaintiff Apache Stronghold hope to continue to
19
   use, enjoy, and believe in Chi’chil Biłdagoteel (“Oak Flat”) and all it contains naturally
20
   and supernaturally as a Western Apache Holy Ground. This includes being able to
21
   worship at the Oak Flat religious shrine, a religious heritage from and until time
22

23
                                                                                            1
24
             Case 2:21-cv-00050-SPL Document 34 Filed 02/02/21 Page 2 of 20




 1 immemorial, and to be able to do so until their deaths as well as to provide that

 2 opportunity for their children, grandchildren, and future offspring. Among the Apache

 3 Stronghold members holding to this hope are Dr. Wendsler Nosie, a direct descendant of

 4 a signatory of the 1852 Treaty of Santa Fe between the United States of America and the

 5 Apache Nations (“1852 Treaty of Santa Fe” or “the 1852 Treaty”), along with his

 6 granddaughter, Naelyn Pike, and other members of his extended family.

 7          Plaintiff’s members’ religious worship at this Holy Ground place and the

 8 surrounding sacred areas is in jeopardy of being lost forever.1 Defendants would deny the

 9 Western Apache members of Apache Stronghold their aboriginal rights and treaty rights

10 in the land that contains Chi’chil Biłdagoteel, deny their statutory and constitutional

11 rights to religious freedom, deny their constitutional rights to redress and remedy, deny

12 their due process rights, and deny the benefits of the trust responsibility that the United

13 States assumed in illegally forcing the Apaches off their treaty land. Defendants

14 erroneously assert that Apache Stronghold lacks standing to enforce those treaty rights

15 and aboriginal title because it is not a Tribe, but those rights inure directly to its Western

16 Apache members pursuant to the 1852 Treaty of Santa Fe.

17          Along with the additional facts presented, Plaintiff relies on and incorporates all

18 the facts that Plaintiff presented in its opening Motion for Temporary Restraining Order

19 and Preliminary Injunction, Doc. 7 (and those attached declarations), and at the Court

20 hearing on February 3rd.

21   1
    2,463 acres of this site have been designated as the Chi’chil Biłdagoteel (“Oak Flat”)
   National Historic District by the National Park Service based on the Western Apaches’
22 cultural values, including their religious exercises and religious beliefs there.

23
                                                                                                    2
24
               Case 2:21-cv-00050-SPL Document 34 Filed 02/02/21 Page 3 of 20




 1                               THE PLAINTIFF HAS STANDING

 2            Because Apache Stronghold’s individual members have standing, Apache

 3 Stronghold has organizational standing. The United States argues that Apache Stronghold

 4 lacks standing because it is not a Tribe, but the Treaty of 1852 was between the United

 5 States and the Western Apache peoples, not with any particular Tribe because that is not

 6 how the Apache peoples’ place-oriented and related social organizations, clans, and

 7 family groups even regarded themselves.

 8            Apache Stronghold co-founder, Dr. Wendsler Nosie, Sr., is a member of the

 9 Stiniye clan of the Bedonkohe band of Apaches, the band of Geronimo,2 and is a

10 descendant of Mangas Coloradus, one of the Apache signatories of the 1852 Treaty.

11 Naelyn Pike is Dr. Nosie’s granddaughter and one of the Western Apache members of

12 Apache Stronghold. Cranston Hoffman, Jr., is of the Tanasgizen Clan (“Washed People”)

13 on his mother’s side and of the Tiis tu ayeh Clan (“Cottonwood Sticking in the Water”)

14 on his father’s side. See Declaration of Cranston Hoffman, Jr. at paragraphs 3-8, pp.2-3.

15            Dr. Nosie and his family, and Cranston Hoffman, Jr., are among the intended

16 beneficiaries of his direct ancestor’s agreement with the United States. Dr. Nosie has a

17 preeminent right of standing to enforce his direct ancestor’s agreement with the defendant

18 United States. And, the Defendants’ assertions regarding standing based on participation

19 in any administrative processes are inappropriate and misguided. This case is not before

20 this Court pursuant to the judicial review provisions of the Administrative Procedures Act

21 (5 U.S.C. 701, et seq.).

22   2
         See Declaration of Wendsler Nosie, Sr., Ph.D, at p.4.

23
                                                                                               3
24
             Case 2:21-cv-00050-SPL Document 34 Filed 02/02/21 Page 4 of 20




 1         But the most glaring error in Defendants’ Response is the glancing misuse and

 2 minimization of the very recent and spectacular landmark U.S. Supreme Court decision

 3 and opinion in McGirt v. Oklahoma, ___ U.S. ___, 140 S.Ct. 2452 (2020). McGirt made

 4 it abundantly clear that even a single individual Native American and enrolled member of

 5 a federally recognized Indian tribe can assert his treaty rights and the aboriginal land title

 6 rights of his people.

 7         Furthermore, Indian Claims Commission (“ICC”) decisions are not an exclusive

 8 remedy for treaty land rights claims, and ICC decisions do not extinguish aboriginal title.

 9 See, e.g., Pueblo Jemez v. United States, 790 F.3d 1143 (10th Cir. 2015). “[T]he Indian

10 right of occupancy is considered as sacred as the fee-simple of the whites and may only

11 be extinguished by Congress.” See United States v. Santa Fe Pac. R. Co., 314 U.S. 339,

12 345-347 (1941).

13                                 TRUST RESPONSIBILITY

14         “While the Court has ruled that the United States’ liability for breach of trust may

15 be limited by Congress, it has also concluded that certain obligations are so fundamental

16 to the role of a trustee that the United States must be held accountable for failing to

17 conduct itself in a manner that meets the standard of a common law trustee. This is so

18 because elementary trust law, after all, confirms the commonsense assumption that a

19 fiduciary actually administering trust property may not allow it to fall into ruin on his

20 watch. ‘One of the fundamental common-law duties of a trustee is to preserve and

21 maintain trust assets.’” Secretary of the Interior Order No. 3335, “Reaffirmation of the

22 Federal Trust Responsibility to Federally Recognized Indian Tribes and Individual Indian

23
                                                                                                  4
24
             Case 2:21-cv-00050-SPL Document 34 Filed 02/02/21 Page 5 of 20




 1 Beneficiaries,” August 20, 2014, at p.2 of 6 (citing United States v. White Mountain

 2 Apache Tribe, 537 U.S. 465, 475 (2003) (internal citations omitted)).3

 3            STANDARD OF REVIEW FOR PRELIMINARY INJUNCTIONS

 4          The Ninth Circuit uses the “serious questions” test when deciding environmental

 5 and land altering type preliminary injunctions. Defendants ignore the “serious questions” test.

 6 The full test is:

 7   3
     “Sec. 2 Authority. This Order is issued pursuant to the U.S. Constitution, treaties,
   statutes, Executive Orders, and other Federal laws that form the foundation of the
 8 Federal-tribal trust relationship and in recognition of the United States' trust
   responsibility to all federally recognized Indian tribes and individual Indian beneficiaries.
 9
   Sec. 3 Background. The trust responsibility is a well-established legal principle that has
10 its origins with the formation of the United States Government. In the modem era,
   Presidents, Congress, and past Secretaries of the Interior have recognized the trust
11 responsibility repeatedly, and have strongly emphasized the importance of honoring the
   United States' trust responsibility to federally recognized tribes and individual Indian
12 beneficiaries.” Id. at 1.

13 See also id. at 2: “Presidential Commitments to the Trust Responsibility. Since this
   country's founding, numerous Presidents have expressed their commitment to upholding
14 the trust responsibility. In the historic Special Message on Indian Affairs that marked the
   dawn of the self-determination age, President Nixon stated "[t]he special relationship
15 between Indians and the Federal government is the result of solemn obligations which
   have been entered into by the United States Government ... [T]he special relationship ...
16 continues to carry immense moral and legal force. To terminate this relationship would
   be no more appropriate than to terminate the citizenship rights of any other American."
17 Public Papers of the President: Richard M. Nixon, Special Message on Indian Affairs
   (July 8, 1970) (emphasis added).
18
   And see, id. at 3: Recently, Congress passed a joint resolution recognizing the “special
19 legal and political relationship Indian tribes have with the United States and the solemn
   covenant with the land we share” and acknowledged the “long history of depredations
20 and ill-conceived polices by the Federal government regarding Indian tribes” and offered
   “an apology to all Native peoples on behalf of the United States." 111th Cong. 1st Sess.,
21 S.J. Res 14 (Apr. 30, 2009) (emphasis added). Accessed January 23, 2021, online at
   https://www.doi.gov/sites/doi.gov/files/migrated/news/pressreleases/upload/Signed-SO-
22 3335.pdf

23
                                                                                                     5
24
              Case 2:21-cv-00050-SPL Document 34 Filed 02/02/21 Page 6 of 20




 1                    Serious questions going to the merits and a balance of hardships tip[ping] sharply
             towards the plaintiff can support issuance of a preliminary injunction, so long as the
 2           plaintiff also shows that there is a likelihood of irreparable injury and that the injunction
             is in the public interest.
 3 Alliance for the Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011), (as amended).

 4           Concurring, Judge Mosman compared likelihood of the harm with likelihood of success

 5 tests in justifying the reduced “serious questions” test; “[A] district court at the preliminary

 6 injunction stage is in a much better position to predict the likelihood of harm than the likelihood

 7 of success.” Id. at 1139. Defendants’ never actually address this lessened standard in their

 8 argument, only giving it glancing conclusionary mention in footnote 2. See: “II. Plaintiff Has No
     Likelihood of Success on the Merits,” Doc. 18 at 8.
 9
                                                    ARGUMENT
10
        I.      Apache Stronghold has organizational standing.
11
             Because Apache Stronghold’s individual members have standing, Apache
12
     Stronghold has organizational standing. Organizations have the standing to assert the
13
     rights of their members. E.g., Joint Anti-Fascist Refugee Committee v. McGrath, 341
14
     U.S. 123 (1951); NAACP v. Alabama ex rel Patterson, 357 U.S. 449 (1958); NAACP v.
15
     Button, 371 U.S. 415 (1963); Brotherhood of Railroad Trainmen v. Virginia, 377 U.S. 1
16
     (1964); United Mine Workers v. Illinois State Bar Ass’n, 389 U.S. 217 (1967); United
17
     Transportation Union v. State Bar of Michigan, 401 U.S. 576 (1971).
18
             The United States argues that Apache Stronghold lacks standing because it is not a
19
     Tribe, but the Treaty of 1852 was between the United States and the Western Apache
20
     people, not with any particular Tribe. Dr. Wendsler Nosie, Sr., a co-founder of Apache
21
     Stronghold, is a descendant of Mangas Coloradas, one of the Apache signatories of the
22

23
                                                                                                         6
24
               Case 2:21-cv-00050-SPL Document 34 Filed 02/02/21 Page 7 of 20




 1 1852 Treaty. See Declaration of Wendsler Nosie, Sr., Ph.D. Dr. Nosie is among the

 2 intended beneficiaries of his direct ancestor’s agreement with the United States.

 3            The Defendants’ assertions regarding standing based on participation in any

 4 “administrative processes” are inapplicable, as this case is not before this Court pursuant

 5 to the judicial review provisions of the Administrative Procedures Act (5 U.S.C. 701, et

 6 seq.).

 7      II.      Apache Stronghold is entitled to a preliminary injunction.

 8            A. Absent an injunction, Apache Stronghold and its members are very likely to
                 suffer irreparable harm.
 9
              As Justice Brennan observed,
10
                      “In marked contrast to traditional Western religions, the belief systems of
11            Native Americans do not rely on doctrines, creeds, or dogmas. Established or
              universal truths—the mainstay of Western religions—play no part in Indian faith.
12            Ceremonies are communal efforts undertaken for specific purposes in accordance
              with instructions handed down from generation to generation. Commentaries on or
13            interpretations of the rituals themselves are deemed absolute violations of the
              ceremonies, whose value lies not in their ability to explain the natural world or to
14            enlighten individual believers but in their efficacy as protectors and enhancers of
              tribal existence. Where dogma lies at the heart of Western religions, Native
15            American faith is inextricably bound to the use of land. The site-specific nature of
              Indian religious practice derives from the Native American perception that land is
16            itself a sacred, living being. See Suagee, American Indian Religious Freedom and
              Cultural Resources Management: Protecting Mother Earth's Caretakers, 10 Am.
17            Ind. L. Rev. 1, 10 (1982).”

18 Lyng v. Northwest Indian Cemetery Protective Ass’n., 485 U.S. 439, 460-461 (1989)

19 (Brennan, J., dissenting).

20            It is with this enlightened knowing of sacred places that the Court should view the

21 irreparable harm factor. In the short term, if the land exchange conveyance of the Oak

22 Flat parcel is allowed to occur, Plaintiff and its members will lose the protections of the

23
                                                                                                 7
24
             Case 2:21-cv-00050-SPL Document 34 Filed 02/02/21 Page 8 of 20




 1 First Amendment’s constitutional guarantee of the free exercise of religion and the

 2 statutory protections of RFRA because the land would then be in the hands of a private

 3 party. Hall v. American Nat. Red Cross, 86 F.3d 919,921 (9th Cir. 1996), cert. denied,

 4 519 U.S. 1010 (1996)(Congress did not intend to have RFRA extend beyond the reach of

 5 1st Amendment liability). See also, Havasupai Tribe v. United States Forest Service, 752

 6 F.Supp. 1471, 1486 (D.Ariz. 1990), affirmed sub. nom., Havasupai Tribe v. Robertson,

 7 943 F.3d 32 (9th Cir. 1991).

 8          This use of the Holy Ground in the near future especially includes, Sunrise

 9 Ceremonies (a young woman’s ‘coming of age’ ceremony). Cranston Hoffman Jr. states:

10 “To have a land exchange occur at Oak Flat and to have destruction of this spiritual place by

11 mining-these actions will have a direct, negative effect on me and members of the Holy Ground
     group who assist me in conducting these ceremonies.” Declaration of Cranston Hoffman Jr.,
12
     (Doc. 7-3 ¶ 12, p. 3). Further, as time proceeds, the Plaintiff’s Holy Ground will end up
13
     being at the bottom of crater that is about one thousand feet deep and almost two miles
14
     across.4 This is an irreparable injury and no money damages can compensate Apache
15
     Stronghold and its members.
16
            The Tenth Circuit has held that the irreparable harm element is satisfied where a
17
     plaintiff alleges a violation of RFRA. Kikumura v. Hurley, 242 F.3d 950, 963
18
     (2001)(“courts have held that a plaintiff satisfies the irreparable harm analysis by alleging
19
     a violation of RFRA”). Also, "[w]hen an alleged Constitutional right is involved, most
20

21   As stated by Defendants’ representative, the subsidence is estimated not to begin for six
     4

   years after mining starts. Doc. 18-1, Decl. of Tracy Parker, ¶ 8, p. 4 But the crater will
22 then grow to its full size as noted in forty-one years.

23
                                                                                                   8
24
             Case 2:21-cv-00050-SPL Document 34 Filed 02/02/21 Page 9 of 20




 1 courts hold that no further showing of irreparable injury is necessary." 11A Charles Allen

 2 Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure S. 2948.1

 3 (2d ed. 1995).

 4         B. An Injunction Is In The Public Interest

 5         Another requirement is that the injunction be in the public interest. Defendants

 6 claim that Congress’s desire, as well as a policy of Indian self-government are two ways

 7 that Defendants’ prove that they have the edge for the public interest test. Doc. 18 at 28-

 8 29. This is countered by the Ninth Circuit’s frequent holdings “that preserving nature

 9 and avoiding irreparable injury outweighs economic concerns.” Lands Council v. McNair,
                       th
10 494 F.3d 771, 780 (9 Cir. 2007), vacated on rehearing en banc on other grounds, 537 F.3d 981

11 (9 Cir. 2008). And injunctions for federal land exchanges are clearly appropriate.
     th


                                                                        th
12 Muckleshoot Indian Tribe v. U.S. Forest Service, 177 F.3d 800, 815 (9 Cir. 1999).

13           C. There Are Serious Questions Going to the Merits

14         As noted herein, the likelihood of prevailing on the merits is reduced to the

15 moving party showing that there are serious questions going to the merits. Plaintiff

16 presents two of its claims which it believes present serious questions on the merits. The

17 first of the several serious questions is most serious: “Does the United States really own

18 the land that it proposes to exchange?” Secondly: “Does Apache Stronghold have a

19 viable claim under the RFRA?”

20         D. Issues which have Serious Questions Going to the Merits

21                1. The Land Ownership Dispute

22

23
                                                                                                9
24
               Case 2:21-cv-00050-SPL Document 34 Filed 02/02/21 Page 10 of 20




 1            Evidence shows that the answer is “No.” See Declaration of John R. Welch, Ph.D.,

 2 at p.4, 11. The Western Apaches still hold their aboriginal title to the land that contains

 3 the Oak Flat parcel, as the Plaintiff asserts in the Complaint and in the motion for

 4 injunctive relief. Plaintiff Apache Stronghold includes many Western Apache members

 5 of the San Carlos Apache and White Mountain Apache Tribes. The Defendants bear the

 6 burden of proving by clear and convincing evidence that the United States has the right of

 7 ownership to convey the land.5 A trial is necessary to determine the factual answer to that

 8 most serious question.

 9            Depriving Apache Stronghold of this right in the land is an irreparable injury and

10 no money damages can compensate Apache Stronghold and its members. The balance of

11 hardships tips sharply in favor of the Plaintiff, and the injunction is in the public interest

12 because the public interest in having the Defendants honor its 1852 treaty with the

13 Apaches and respect their aboriginal title rights is the paramount compelling

14 governmental and public interest, and predates this proposed copper mine and the statute

15 presuming any rights in the land to give away to a private mining conglomerate.

16        2. The Religious Freedom Restoration Act Claim – The Supreme Court’s
   Decisions in Hobby Lobby and Little Sister of the Poor Causes Defendants’
17 Substantial Burden Reliance to be Too Narrow, Which Raises Serious Questions for
   Plaintiff’s RFRA Claim.
18
          Defendants’ challenge Plaintiff’s Religious Freedom Restoration Act, (RFRA), as
19
   amended,6 42 U.S.C. § 2000bb, et seq., claim in three ways. RFRA claims proceed in two
20

21   5
         See, e.g., 25 U.S.C. §194. Trial of right of property; burden of proof.
     6
         See, Religious Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”), 114 Stat. 803,
22 Pub.L. 106-274.

23
                                                                                                   10
24
             Case 2:21-cv-00050-SPL Document 34 Filed 02/02/21 Page 11 of 20




 1 parts, with a shifting of the burdens.7 The test is: (1) What is the “exercise of religion” in

 2 which the tribal members engage with respect to the [proposed impacted area]...? (2)

 3 What “burden,” if any, would be imposed on that exercise of religion if the proposed

 4 [action] ... went forward? (3) If there is a burden, would the burden be “substantial”? (4)

 5 If there would be a substantial burden, can the “application of the burden” to the tribal

 6 members be justified as “in furtherance of a compelling governmental interest” and “the

 7 least restrictive means of furthering that compelling governmental interest”?

 8 Navajo Nation v. U.S. Forest Serv., 479 F.3d 1024, 1033-34 (9th Cir. 2007)(rev.on other
   grds., en banc, cert. denied, 556 U.S. 1281 (2009)).
 9
                 a. Hobby Lobby decoupled RFRA from First Amendment pre-Smith
10                   precedents.

11          The Supreme Court cases, unaddressed by Defendant, implicitly vacate the narrow

12 construction of substantial burden in Navajo Nation v. U.S. Forest Serv., 535 F.3d 1058

13 (9th Cir. 2008)(en banc), cert. denied, 556 U.S. 1281 (2009).8

14          Burwell v. Hobby Lobby, Inc. (Hobby Lobby), 573 U.S. 682 (2014) concerned

15 closely held corporations whose owners had religious objections to certain forms of

16 contraception services that were allowed to be covered by their employees’ health care

17   7
    Section 3, 42 U.S.C. § 2000bb-1(a), begins with its general clause of: “Government shall not
   substantially burden a person’s exercise of the religion even if the burden results from a rule of
18
   general applicability, except as provided in (b).” Subsection (b) states that the Government may
   substantially burden the person’s interest “only if it demonstrates that the application of the
19 burden...is...in furtherance of a compelling government interest.” Id. at (1).

20  Navajo Nation’s test was cited in 2019 in California v. U.S. Department of Health &
     8

   Human Services, 941 F.3d 410. (judgment vacated and remanded sub nom. Little Sisters
21 of the Poor Jeanne Jugan Residence v. Calif., for further consideration in light of Little
   Sisters of the Poor Saints Peter and Paul Home v. Pennsylvania, 591 U.S. ____, 140
22 S.Ct. 2367, 207 L.Ed.2d 819 (2020)).

23
                                                                                                    11
24
               Case 2:21-cv-00050-SPL Document 34 Filed 02/02/21 Page 12 of 20




 1 plans. While certain religious and non-profit employers were allowed to be exempt from

 2 needing to cover those services in their plans, the closely held corporations were not

 3 allowed to join that group of organizations (certified parties). In finding a new class of

 4 religious practitioners under RFRA for these businesses, the Supreme Court discussed

 5 how RFRA interpretations could not be bound by pre-Smith9 cases. The Court held:

 6                   [No one] can explain why Congress did that [deleted prior reference to the
             First Amendment tie in RFRA’s amendments] if it wanted to tie RFRA coverage
 7           tightly to the specific holdings of our pre-Smith free-exercise cases. Moreover, as
             discussed, the amendment went further, providing that the exercise of religion
 8           "shall be construed in favor of a broad protection of religious exercise, to the
             maximum extent permitted by the terms of this chapter and the Constitution." §
 9           2000cc–3(g). It is simply not possible to read these provisions as restricting the
             concept of the "exercise of religion" to those practices specifically addressed in
10           our pre-Smith decisions.
                     ****
11                   [T]he results would be absurd if RFRA merely restored this Court's pre-
             Smith decisions in ossified form and did not allow a plaintiff to raise a RFRA
12           claim unless that plaintiff fell within a category of plaintiffs one of whom had
             brought a free-exercise claim that this Court entertained in the years before Smith.
13           For example, we are not aware of any pre-Smith case in which this Court
             entertained a free-exercise claim brought by a resident noncitizen. Are such
14           persons also beyond RFRA's protective reach simply because the Court never
             addressed their rights before Smith?
15   Id. at 714-716.

16            While the Court was dealing with the extent of creating a new harmed RFRA

17 plaintiff class, there is no reason to believe that it would not extend its RFRA

18 interpretation’s decoupling with earlier First Amendment cases holdings regarding a

19 narrow substantial burden test. In fact it has done just that.

20                   b. Little Sisters of the Poor and the judgment it overruled exemplify a
                        broader substantial burden test than Navajo Nation.
21

22   9
         Employment Div. Dep’t of Human Resources v. Smith, 494 U.S. 872 (1990).

23
                                                                                                12
24
            Case 2:21-cv-00050-SPL Document 34 Filed 02/02/21 Page 13 of 20




 1         While Hobby Lobby did not succinctly discuss any specific burden definition, it

 2 revisited that case’s issue in Little Sisters of the Poor Saints Peter and Paul Home v.

 3 Pennsylvania, 140 S.Ct. 2367 (2020)(“Little Sisters”). Little Sisters was appealed from

 4 the Third Circuit and reversed. However, in reversing, the Court did not find that the

 5 Third Circuit’s definition of substantial burden was erroneous, just that that court had

 6 applied it erroneously. The substantial burden test applied by the Third Circuit was an

 7 “Either-Or” test, and the Third Circuit panel had developed the correct test but provided

 8 the wrong answer to the test.

 9         To show a substantial burden, “(1) a follower is forced to choose between

10 following the precepts of his religion and forfeiting benefits otherwise generally available

11 to other [persons] versus abandoning one of the precepts of his religion in order to

12 receive the benefit; or (2) the government puts substantial pressure on an adherent to

13 substantially modify his behavior and to violate his beliefs.” Pennsylvania v. President

14 U.S., 930 F.3d 543, 572 (2019).10

15          It is obvious that the “the government puts substantial pressure on an adherent to

16 substantially modify his behavior and to violate his beliefs.” is a much more lenient test

17 to prove a substantial burden than the Navajo Nation test that Defendants’ rely on. That

18 test refutes Defendants’ two arguments that Plaintiff cannot succeed on the merits

19 because it cannot show a substantial religious burden, because Plaintiff has not been

20
     Little Sisters used a slightly differently stated test: “First, would non-compliance have
     10
21 substantial adverse practical consequences? 573 U.S. at 720–723, 134 S.Ct. 2751.
   Second, would compliance cause the objecting party to violate its religious beliefs, as it
22 sincerely understands them? Id. at 723–726.” Id. at 2391.

23
                                                                                                13
24
            Case 2:21-cv-00050-SPL Document 34 Filed 02/02/21 Page 14 of 20




 1 denied a government benefit, or it has not been coerced to change its [members] religious

 2 beliefs. Doc. 18 at 19-20. It is this “coercion test” that has been modified by the Supreme

 3 Court. The Yoder case that the Navajo Nation majority relied on concerned Amish

 4 parents who would be criminally liable if they did not send their children of a certain age

 5 to Wisconsin schools. See, Navajo Nation, at 1069-70. There is no criminal liability

 6 attaching to Plaintiff’s members by the Defendants’ action of attempting to trade away

 7 Plaintiff’s member Apaches’ Holy Ground and surrounding sacred lands. But, there is a

 8 substantial pressure on any Apache worshiper to substantially modify his behavior and to

 9 violate his beliefs. As noted above, these worshipers will be fenced out, and ultimately

10 the Holy Ground and the surrounding sacred sites will be sunk about one feet lower into

11 the ground, making those religious shrines irreparably damaged and inaccessible for

12 worship.

13                c. Mockaitis’ Burden is an Example of a Similar Worship-Related
                     Burden Found by the Ninth Circuit based on a Third-Party’s
14                   Violation of the Sanctity of the Religious Ceremony

15          The most similar religious substantial burden case to this case is found in

16 Mockaitis v. Harcleroad, 104 F.3d 1522 (9th Cir. 1996), overturned on other grds, City of

17 Boerne v. Flores, 521 U.S. 507 (1997). There, under the guise of a criminal investigation,

18 the jail recorded a Catholic priest’s sacrament with one of the prisoners. The court found:

19                 A substantial burden is imposed on [the Archbishop’s] free exercise of religion as
           the responsible head of the archdiocese of Portland by the intrusion into the Sacrament of
20         Penance by officials of the state, an intrusion defended in this case by an assistant
           attorney-general of the state as not contrary to any law. Archbishop George has justifiable
           grounds for fearing that without a declaratory judgment and an injunction in this case the
21         administration of the Sacrament of Penance for which he is responsible in his archdiocese
           will be made odious in jails by the intrusion of law enforcement officers.
22

23
                                                                                                   14
24
             Case 2:21-cv-00050-SPL Document 34 Filed 02/02/21 Page 15 of 20




 1
     Id. at 1531.
 2
            As in Mockaitis, the victim of the religious burdening is not an alleged criminal
 3
     parishioner that could forego a benefit, or incur a punishment, but rather a religious leader who
 4 was prevented from carrying out one of his faith’s most sacred services. The equivalent to the

 5 Priest Mockaitis in this case would be any of the three Plaintiff representatives, but especially

 6 Mr. Hoffman, as he is a Holy Ground leader. Hoffman Declaration (Doc. 7-1) at paragraph 5,

 7 p.1; and paragraphs 9-12, pp.2-3.

 8          Also, while the majority in Navajo Nation elected not to follow Mockaitis, because

     among other things, it did not define what substantial benefit means, at a minimum it evidences
 9
     some broader form of substantial burden beyond the narrow two classes that Navajo Nation
10
     staked out. As noted, the pressure can be indirect. That is, it doesn’t need to be the
11
     government or a government agency itself causing the pressure. Thomas v. Review Board
12
     of the Indiana Empl. Security Div., 450 U.S. 707, 718 (1981). (“Although such
13
     compulsion may be indirect, the infringement upon free exercise is nonetheless
14
     substantial."). Here the prohibiting use of and the ultimate land subsidence burden on the
15
     Apaches is much more substantial than a part-time use of recycled water being sprayed
16
     on a mountain ski slope. Furthermore, on its facts, the seasonal use of reclaimed water for
17
     snowmaking at a mountain resort is not equivalent to massive land alterations that drop a
18
     holy site one thousand feet down below the surface of the earth, collapsing the holy site
19
     into the bottom of a two-mile wide giant crater.
20
            Finally, before leaving RFRA, in International Church of Foursquare Gospel v.
21
     City of San Leandro, 873 F.3d 1059, 1066-1070 (9th Cir. 2011)(decided under the
22

23
                                                                                                       15
24
             Case 2:21-cv-00050-SPL Document 34 Filed 02/02/21 Page 16 of 20




 1 Religious Land Use and Institutionalized Persons Act of 2000, 42 U.S.C. §§ 2000cc, et

 2 seq. (“RLUIPA”)), the Court recognized that the right of “a place of

 3 worship…consistent…with theological requirements” is “at the very core of the free

 4 exercise of religion.” This interpretation, along with the lessened test approved in Little

 5 Sisters, raises a serious question going to the merits sufficient for the Court to grant

 6 Apache Stronghold an injunction in this case.11

 7           Defendants’ Reliance on Lyng and Congressional Floor Statements for
             Interpreting the Later Amended & Expanded RFRA is in Err, and Actually
 8           Supports Plaintiff’s Raising of a Serious Question Going to the Merits.

 9           1. Lyng is Inapplicable to Expanded RFRA Rights as to Federal Lands

10           Defendants contend that “Lyng and the Ninth Circuit precedent following it hold

11 that government activity on its own land cannot constitute a substantial burden under

12 RFRA.” Doc. 18 pp. 21-24. However, in Navajo Nation the Defendants’ attorney stated

13 when questioned at oral argument about the challenged activity on Forest Service land

14 stated:

15           “Q.- So, the use of government land has the potential under RFRA to impose a
             substantial burden?
16
             Ans.- It is possible that certain activities on certain government land can still
17           substantially burden religious activities.

18           Q.- And would it then violate RFRA if there were no compelling state interest?

19           Ans.- Correct. Yes.”

20   Plaintiff herein notes to the Court that fencing is a common practice for mining
     11

   companies, both to keep the property safe from intruders around heavy equipment,
21 minimizing their liability for accidents, as well as to prevent trespassing. See, Havasupai
   Tribe v. United States Forest Service, 752 F.Supp. 1471, 1486 (D.Ariz. 1990), affirmed
22 sub. nom., Havasupai Tribe v. Robertson, 943 F.3d 32 (9th Cir. 1991).

23
                                                                                                 16
24
             Case 2:21-cv-00050-SPL Document 34 Filed 02/02/21 Page 17 of 20




 1
     Id. at 1096 (J. Fletcher, with J. Pregerson and J. Fisher dissenting, en banc).
 2
            In the intervening twenty years, and with the passage of RFRA, the Defendants’
 3
     position has changed, and Lyng is distinguishable on that point. Other cases also have
 4
     found actions affecting government lands can be actionable under RFRA. See, United
 5
     States v. Hoffman, 436 F.Supp.3d 1272, 1286 (D.Ariz. 2020)(failing to follow U.S.
 6
     argument that RFRA does not apply on federal lands).
 7
            RFRA preliminary injunctions have issued for interference with worshipping at
 8
     sacred sites. See, Comanche Nation v. United States, No. CIV-08-849, 2008 WL
 9
     4426621 (W.D. Okla. Sept. 23, 2008)(enjoining U.S. military base’s large building
10
     construction which was within the Native Americans viewshed of their sacred place,
11
     Medicine Bluffs).
12
            2. Defendants’ Use of Congressional Floor Statements Is Improper.
13
            Defendants attempt to use floor statements from two Senators to argue that RFRA
14
     will not apply to “management of governments resources” (Sen. Hatch), Doc. 18 at 23,
15
     and “RFRA will not address the circumstances in which Government action on public
16
     and Indian lands…infringes upon the free exercise of a native American religion” (Sen.
17
     Inouye). Id. However, both of those potential restrictions were not included in RFRA.
18
     Committee Reports, much less floor language, that cannot be tied to a specific statutory
19
     provision cannot be credited nor relied on. See Shannon v. U.S., 512 U.S. 573, 583
20
     (1994)(“We are not aware of any case, however...[and none offered] in which we have
21

22

23
                                                                                                17
24
            Case 2:21-cv-00050-SPL Document 34 Filed 02/02/21 Page 18 of 20




 1 given authoritative weight to a single passage of legislative history that is in no way

 2 anchored in the text of the statute.”).

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
                                    The Storm - Apache, 1906
16
      A scene in the high mountains of Apache-land just before the breaking of a rainstorm.
17    Print caption by Edward S. Curtis, The North American Indian, Portfolio I, Plate no. 9,
                                              1907.
18
                                         Usen, the Creator
19
           We are vanishing from the earth, yet I cannot think we are useless or Usen would
20         not have created us. He created all tribes of men and certainly had a righteous
           purpose in creating each.
21

22

23
                                                                                             18
24
             Case 2:21-cv-00050-SPL Document 34 Filed 02/02/21 Page 19 of 20




 1          For each tribe of men Usen created He also made a home. In the land created for
            any particular tribe He placed whatever would be best for the welfare of that
 2          tribe.

 3          When Usen created the Apaches He also created their homes in the West. He gave
            them such grain, fruits, and game as they needed to eat. To restore their health
 4          when disease attacked them He made many different herbs grow. He taught them
            where to find these herbs, and how to prepare them for medicine. He gave them a
 5          pleasant climate and all they needed for clothing and shelter was at hand.

 6          Thus it was in the beginning: the Apaches and their homes each created for the
            other by Usen himself. When they are taken from these homes they sicken and die.
 7          How long will it be until it is said, there are no Apaches?

 8

 9

10

11

12

13

14
     Geronimo, Geronimo’s Story of His Life, 1906, 15-16.
15
                                               CONCLUSION
16
            Therefore, as to a substantial burden, the last test Plaintiff must meet under RFRA,
17
     as in each of the issues presented in the motion for an injunction, Plaintiff raises a serious
18
     question, will suffer irreparable injuries with the balance of hardships tipping sharply in
19
     Plaintiff’s favor. Plaintiff Apache Stronghold is likely to prevail on the merits and an
20
     injunction here and now is in the public interest in protecting treaty rights, aboriginal title
21

22

23
                                                                                                  19
24
            Case 2:21-cv-00050-SPL Document 34 Filed 02/02/21 Page 20 of 20




 1 rights, federal trust responsibilities, and Apache Stronghold members’ statutory rights

 2 under RFRA.

 3

 4         Dated: February 1, 2021           Respectfully submitted,

 5                                           _/s/ Michael V. Nixon__________
                                             Michael V. Nixon, pro hac vice
 6                                           (OR Bar # 893240)
                                             101 SW Madison Street #9325
 7                                           Portland OR 97207
                                             Telephone: 503.522.4257
 8                                           Email: michaelvnixon@yahoo.com

 9                                           _______________________________
                                             Clifford Levenson (AZ Bar # 014523)
10                                           5119 North 19th Avenue, Suite K
                                             Phoenix, AZ 85015
11                                           Telephone: 602.258.8989
                                             Fax: 602.544.1900
12                                           Email: cliff449@hotmail.com

13

14

15

16

17

18

19

20

21

22

23
                                                                                             20
24
